Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2008

Nasser-Urfi v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1915




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Nasser-Urfi v. Atty Gen USA" (2008). 2008 Decisions. Paper 265.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/265


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     ___________

                                     No. 06-1915
                                     ___________

                                ABOU NASSER-URFI,

                                            Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES

                                     ___________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 (No. A77-757-834)
                Immigration Judge: The Honorable William K. Strasser
                                    ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  October 28, 2008

             Before: McKEE, NYGAARD, and MICHEL,* Circuit Judges.


                               (Filed: November 5, 2008)

                                     ___________

                              OPINION OF THE COURT
                                   ___________



        *Honorable Paul R. Michel, Chief Judge for the United States Court of Appeals
for the Federal Circuit, sitting by designation.
NYGAARD, Circuit Judge.

       The Immigration Court entered orders denying Petitioner, Abou Nasser-Urfi’s

Application for Asylum. Nasser-Urfi appealed to the Board of Immigration Appeals,

which affirmed the Immigration Judge’s order. Petitioner now appeals to this court

raising two issues. First, that the BIA erred by concluding that Urfi failed to establish a

nexus between his alleged mistreatment and a protected ground under the requested forms

of relief. And, second, he contends that the record was rendered insufficient because of

errors in transcription and recording. We will deny the Petition for Review.

       Because we write only for the parties, who are familiar with the facts and

procedure of the case, we will not reiterate them here. It is sufficient to state that we have

examined the record below and conclude that Nasser-Urfi has failed to demonstrate that

the evidence compels a conclusion contrary to that reached below. He alleged

persecution, but provided few details in support of his claim, and proved no nexus

between any alleged harm and a statutorily protected ground. Moreover, he has failed to

show a well-founded fear of future prosecution. In sum, he has failed to prove his

eligibility for asylum or withholding of removal.

       Finally, we lack jurisdiction to consider his allegations of error with respect to the

interpretation and transcription of his removal hearing because he failed to raise the issue




                                              2
before the BIA. Because he failed to exhaust his administrative remedies, this issue is

waived. Alleyne v. INS, 879 F.2d 1177, 1182 (3d Cir. 1989).

       In sum and for the foregoing reasons we will deny Nasser-Urfi’s Petition for

Review.




                                            3